ORDER
The Disciplinary Review Board having filed a report with the Supreme Court on May 19, 1995, recommending that STANLEY E. MARCUS of NEWARK, who was admitted to the bar of this State in 1970, be reprimanded for deficiencies in the keeping of his attorney books and records and for the negligent misappropriation of client funds, in violation of RPC 1.15 and Rule 1:21-6, and good cause appearing;
It is ORDERED that STANLEY E. MARCUS is hereby reprimanded, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.